Citation Nr: 1635884	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus, to include as secondary to a service-connected right knee disability.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of an anterior cruciate ligament and meniscus tear of the right knee.  

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 2001 to May 2001, and from April 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  Jurisdiction of the Veteran's claims was subsequently transferred to the RO in Oakland, California.  

The Veteran also initiated an appeal of the denial of service connection for a psychiatric disability, to include as secondary to a service-connected right knee disability.  This issue was addressed within the April 2013 statement of the case.  The Veteran, however, specifically excluded this issue from the May 2013 VA Form 9; thus, the appeal of that issue was never perfected, and it is not on appeal before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2014 statement from the Veteran's representative, it was noted that the Veteran had previously requested both a Decision Review Officer hearing and a Board "teleconference hearing" as part of the pending appeal.  In August 2014, the Veteran testified in person before a Decision Review Officer, satisfying that part of his request.  The Veteran has yet, however, to be afforded a hearing of any type before a Veterans Law Judge, and the Board finds no indication that this request has been withdrawn by the Veteran or his representative.  As such, this matter must be remedied on remand.  

The Board also notes that the Veteran has, during the pendency of this appeal, relocated on a frequent basis, resulting in numerous VA correspondence items being returned to VA as undeliverable.  The most recent such letter, addressed to an residence in San Jose, California, was returned in August 2016.  In July 2016, however, the Veteran contacted VA about the status of his claim, and gave a current address in Redwood City, California.  Thus, the AOJ is requested to provide the Veteran with notification of his Board hearing and any other communications at his most recent address of record.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video hearing in proper docket order before a Veterans Law Judge.  He and his representative should be afforded timely and appropriate notice of the time, date, and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

